Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is novel and unobvious over the prior art of record, inter alia, by claiming an apparatus for detecting a borehole optical fiber with a processor that is configured to specifically (i) frequency-multiply the first received signal to provide a third signal having a third frequency within a selected range of the second frequency, (ii) estimate a phase difference between the second received signal and the third signal, and (iii) correlate the phase difference to the location of the optical fiber.
Independent claim 12 is novel and unobvious over the prior art of record, inter alia, by claiming the steps for detecting a borehole optical fiber that include (i) frequency-multiplying the first received signal to provide a third signal having a third frequency within a selected range of the second frequency, (ii) estimating a phase difference between the second received signal and the third signal, and (iii) correlating the phase difference to the location of the optical fiber.
None of the prior art of record discloses or suggests using a processor that specifically includes the above steps for detecting the location of an optical fiber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl